Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-6 and  12  drawn to a matrix material used in semiconductor device for continuing prosecution without traverse in the communication with the Office on 06/27/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4. 	Claims 1-6, 12  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Satou(US 2010/0001637) thereafter  Satou 844
With regard to claim 1, Satou 844   discloses (the abstract, fig 2, the specs)
A material comprising a first layer of matrix material doped with a dopant metal,( Fig 2 layers 3, para [0058] ) wherein the matrix material comprises a rare-earth metal, oxygen, and one or both of sulfur and selenium, and wherein, in the first layer of matrix material doped with the dopant metal, the rare-earth metal has an oxidation state of +3 and the dopant metal has an oxidation state of +2.( para [0073][0074][0075} 
With regard to claim 2,3,4, 5, 6, Satou 844   discloses a material, wherein the material is a phosphor material.(para [0073]) 
Or, wherein the first layer of matrix material doped with the dopant metal emits electromagnetic radiation with a wavelength of 400 - 500 nm or 450 — 485 nm when excited.
( Satou 844   discloses a material that includes the column spectrum of blue color i.e. 450-495 nm )
Or, wherein the material further comprises a second layer of matrix material doped with a dopant metal, wherein the matrix material comprises a rare- earth metal, oxygen, and one or both of sulfur and selenium, and wherein, in the second layer of matrix material doped with the dopant metal, the rare-earth metal has an oxidation state of +3 and the dopant metal has an oxidation state of +3. ( show in Fig 4, layer 130G and layer 130R,para [0058][0074][0075])
Or, wherein the rare-earth metal is yttrium, scandium, lanthanum, gadolinium, or lutetium.(para [0074])
Or, wherein the dopant metal is europium.(para [0081}
	With regard to claim 12, Satou 844   discloses (the abstract, fig 2, the specs)
A light emitting device comprising the matrix material as claim in claim 1 (Show in Fig 4, para [0005]) 

5. 	Claims 1,4,  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shi  (US 2019/0019844) thereafter Shi 844
	With regard to claim 1, Shi 844 ( the abstract, Fig 1,Fig 2, Fig 4, the specs) discloses  
A material comprising a first layer of matrix material doped with a dopant metal,( Fig 1 layers 131, layer 132 , para [0012] , layers 231,232, para [0027}  wherein the matrix material comprises a rare-earth metal, oxygen, and one or both of sulfur and selenium, and wherein, in the first layer of matrix material doped with the dopant metal, the rare-earth metal has an oxidation state of +3 and the dopant metal has an oxidation state of +2.( para [0016], para [0031]) 
`	With regard to claim 4, Shi 844 ( the abstract, Fig 1,Fig 2, Fig 4, the specs) discloses  
a material   wherein the material further comprises a second layer of matrix material doped with a dopant metal, wherein the matrix material comprises a rare- earth metal, oxygen, and one or both of sulfur and selenium, and wherein, in the second layer of matrix material doped with the dopant metal, the rare-earth metal has an oxidation state of +3 and the dopant metal has an oxidation state of +3.(Fig 2, Fig 3, layer 231, 232 . para [0027][0030]                                 
6	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                     /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897